Citation Nr: 1430216	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-09 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for right ear hearing loss to include sensorineural hearing loss.  

3.  Entitlement to service connection for left ear hearing loss to include sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1961 to April 1965.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Louis, Missouri, Regional Office (RO) which denied service connection for both tinnitus and bilateral hearing loss.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue of service connection for bilateral hearing loss as service connection for left ear hearing loss to include sensorineural hearing loss and right ear hearing loss to include sensorineural hearing loss in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for left ear hearing loss and right ear hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

Tinnitus originated during active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for tinnitus.  Such action represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and to assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In his May 2010 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that service connection for tinnitus is warranted as he was exposed to in-service acoustical trauma associated with small arms fire while serving in a Marine Corps infantry unit and subsequently experienced tinnitus during active service.  

The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  However, the Veteran is competent to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus arose during active service.  Although the July 2010 VA examiner reported that he could not provide an opinion without resort to speculation, the Board notes that during that examination the Veteran reported that "he went to sick call for ringing in the ears after rifle range" during active service and "was told there was nothing they could do for it."  Additionally, a March 2005 treatment record from D. K., M.D., conveys that the Veteran complained of "bad ringing in my ears for many months."  An impression of "tinnitus, most likely multifactorial etiology including working around loud noise for many years, family history, and possibly post-viral component" was advanced.  

Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran asserts that service connection for bilateral hearing loss is warranted as the claimed disability was manifested as the result of his in-service acoustical trauma associated with small arms fire.  

The report of the Veteran's April 1961 physical evaluation for active duty states that the Veteran was diagnosed with "hearing loss R ear H-2 (NCD)."  The remainder of the Veteran's service treatment records do not refer to a hearing loss disability.  The report of the July 2010 VA audiological evaluation states that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner concluded that "hearing loss I cannot resolve this issue without resort to mere speculation."  It is not evident from the record that the examiner's use of the phrase "without resort to mere speculation" reflects "the limitations of knowledge in the medical community at large and not those of a particular examiner."  See Jones, 23 Vet. App. at 393-94.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that further VA audiological evaluation is required to adequately address the issues raised by the instant appeal.  

Clinical documentation dated after July 2010 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his hearing loss disability and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran, including that provided after July 2010, not already of record.  

All items scanned into VISTA imaging should be associated with either the claims file or the Virtual VA file.  

If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

3.  Then schedule the Veteran for a VA audiological examination to address the current nature and etiology of his hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should set forth all current hearing loss diagnoses and advance an opinion as to the following:

a) Whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's pre-existing right ear hearing loss disability was aggravated (increased in severity) during active service.  
b) If the right ear hearing loss increased in severity during the Veteran's service, then the examiner should opine as to whether the evidence clearly and unmistakably demonstrates that the increase was due to the natural progression of the disability.
c) Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified left ear hearing loss disability had its onset during active service, is related to the Veteran's in-service noise exposure associated with small weapons fire, or otherwise originated during active service;
d) Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified left ear hearing loss disability is related to the Veteran's service-connected tinnitus.  
e) Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified left ear hearing loss disability was aggravated (increased in severity) by the Veteran's tinnitus.

If aggravation is found, the examiner is requested to discuss the baseline level of the hearing loss disability prior to the onset of aggravation.

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues of service connection for left ear hearing loss to include sensorineural hearing loss and right ear hearing loss to include sensorineural hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


